DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 March 2021 has been entered.

Response to Amendment
	Examiner acknowledges the amendment filed 03 March 2021 wherein: claims 1, 5, 17-19, 21, 23, and 25 are amended; claims 3-4 and 20 are canceled; claims 1-2, 5-19, and 21-27 are pending.

Response to Arguments
Examiner acknowledges the claims are no longer invoke 35 USC 112(f) due to amendment.
Applicant’s arguments with respect to the rejections of claim(s) 1-2, 5-19, and 21-27 under 35 USC 103have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the teachings of Ruchala (US 8,767,917 B2) are newly relied upon in the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-10, 12-19, 21-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruchala (US 8,767,917 B2) in view of Oster (US 2014/0070115 A1).

	Regarding claim 1, Ruchala discloses a method, comprising: detecting a potential setup error in a radiation treatment delivery session of a radiation treatment delivery system 10, wherein the setup error corresponds to a change in a current position of a treatment target 54 relative to a prior position of the treatment target 54 (due to target movement); and modifying, by a processor (of 62), one or more planned 50) of the radiation treatment delivery system 10 to compensate for the potential setup error, wherein modifying the one or more planned leaf positions in the MLC comprises modifying one or more leaf shapes corresponding to one or more leaves of the MLC to compensate for the potential setup error by changing the one or more planned MLC leaf positions during treatment to move an effective location of a treatment beam to change the treatment target 54 orientation (method described in col. 1 ln. 44-55, col. 12 ln. 53 - col. 14 ln. 4, fig. 9-10, claims 7-8 and 16; system described in col. 3 ln. 38-col. 4 ln. 64, fig. 1; binary MLC described in col. 14 ln. 13-26, fig. 1, claims 7-8 and 16).
	Ruchala does not expressly disclose the change includes a rotation relative to the prior position of the treatment target.
	Oster discloses a change corresponds to multiple components of rotation of a prior position of a treatment target, to: modify a position of a radiation source of a radiation treatment delivery system to compensate for potential setup error corresponding to at least one of the multiple components of rotation relative to the prior position of the treatment target; and modify the one or more planned leaf positions of an MLC to compensate for at least one remaining component of rotation relative to the prior position of the target (Oster, Abstract, par. [0029]-[0036], [0049], fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Ruchala in view of the teachings of Oster so that the change includes a rotation relative to the prior position of the treatment target.
Oster of compensating for movement around a rotational axis (Oster, par. [0049]).

	Regarding claim 2, Ruchala modified teaches the method of claim 1, wherein modifying the one or more leaf positions in the MLC comprises generating a shifted pattern of leaf positions by shifting a planned pattern of leaf positions from a set of one or more leaves of the MLC to a set of adjacent leaves of the MLC, wherein the shifted pattern of leaf positions is centered one or more leaf widths away from the planned pattern of leaf positions (Ruchala, col. 3 ln. 38-col. 4 ln. 64, col. 12 ln. 53 - col. 14, col. 14 ln. 13-26, fig. 1, 9-10, claims 7-8 and 16).

	Regarding claim 5, Ruchala modified teaches the method of claim 2, wherein modifying the planned pattern of leaf positions comprises: shifting the planned pattern of leaf positions; and modifying leaf open times of leaves in the shifted pattern of leaf positions on the binary MLC (Ruchala, col. 3 ln. 38-col. 4 ln. 64, col. 12 ln. 53 - col. 14, col. 14 ln. 13-26, fig. 1, 9-10, claims 7-8 and 16).

	Regarding claim 6, Ruchala modified teaches the method of claim 1, wherein the change further corresponds to multiple components of rotation of the prior position of the treatment target, the method further comprising: modifying a position of a radiation source of the radiation treatment delivery system to compensate for the potential setup error corresponding to at least one of the multiple components of rotation relative to the prior position of the treatment target; and modifying the one or more planned leaf Oster, Abstract, par. [0029]-[0036], [0049], fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ruchala in view of the teachings of Oster so that the change further corresponds to multiple components of rotation of the prior position of the treatment target, the method further comprising: modifying a position of a radiation source of the radiation treatment delivery system to compensate for the potential setup error corresponding to at least one of the multiple components of rotation relative to the prior position of the treatment target; and modifying the one or more planned leaf positions of the MLC to compensate for at least one remaining component of rotation relative to the prior position of the target.
	One would have been motivated to do so to gain an advantage recited in Oster of compensating for movement around a rotational axis (Oster, par. [0049]).

	Regarding claim 7, Ruchala modified teaches the method of claim 1, wherein the radiation treatment delivery system 10 is a helical radiation treatment delivery system (Ruchala, col. 3 ln. 39 - col. 4 ln. 3; col. 14 ln. 13-26).

	Regarding claim 8, Ruchala modified teaches the method of claim 1, wherein the radiation treatment delivery system 10 is a robotic-based LINAC (linear accelerator) radiation treatment delivery system (Ruchala, col. 3 ln. 39 - col. 4 ln. 3).

Regarding claim 9, Ruchala modified teaches the method of claim 1, wherein the radiation treatment delivery system 10 is a gantry-based radiation treatment delivery system (with gantry 22; Ruchala, col. 3 ln. 39 - col. 4 ln. 3, fig. 1).

	Regarding claim 10, Ruchala modified teaches the method of claim 1, further comprising continuously moving a treatment couch of the radiation treatment delivery system during the radiation treatment delivery session (constant couch speed; Ruchala, col. 14 ln. 13-26).

	Regarding claim 12, Ruchala modified teaches the method of claim 1, wherein the prior position is identified in a treatment planning image (Ruchala, col. 8 ln. 43-col. 9 ln. 12).

	Regarding claim 13, Ruchala modified teaches the method of claim 1, wherein the current position is identified in a volumetric (4D) X-ray image (Ruchala, col. 8 ln. 43-col. 9 ln. 12).

	Regarding claim 14, Ruchala modified teaches the method of claim 1, wherein the current position is identified in an MR image (MRI; Ruchala, col. 8 ln. 43-col. 9 ln. 12).

Regarding claim 15, Ruchala modified teaches the method of claim 1, wherein the current position is identified in at least one 2-D X-ray image (CT; Ruchala, col. 8 ln. 43-col. 9 ln. 12).

	Regarding claim 16, Ruchala modified teaches the method of claim 1, wherein the current position is identified by optical tracking of externally visible features (structures or markers of interest; Ruchala, col. 8 ln. 43-col. 9 ln. 12).

	Regarding claim 17, Ruchala discloses a radiation treatment delivery system 10, comprising: a memory (of 62); and a processor (of 62), operatively coupled to the memory, to: detect a potential setup error in a radiation treatment delivery session, wherein the setup error corresponds to a change in a current position of a treatment target 54 relative to a prior position of the treatment target 54; and modify one or more planned leaf positions and one or more leaf open times of a multileaf collimator (MLC with leaves 50) of the radiation treatment delivery system 10 to compensate for the potential setup error, wherein the MLC is a binary MLC (method described in col. 1 ln. 44-55, col. 12 ln. 53 - col. 14 ln. 4, fig. 9-10, claims 7-8 and 16; system described in col. 3 ln. 38-col. 4 ln. 64, fig. 1; binary MLC described in col. 14 ln. 13-26, fig. 1, claims 7-8 and 16).
	Ruchala does not expressly disclose the change includes a rotation relative to the prior position of the treatment target.
	Oster discloses a change corresponds to multiple components of rotation of a prior position of a treatment target, to: modify a position of a radiation source of a Oster, Abstract, par. [0029]-[0036], [0049], fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Ruchala in view of the teachings of Oster so that the change includes a rotation relative to the prior position of the treatment target.
	One would have been motivated to do so to gain an advantage recited in Oster of compensating for movement around a rotational axis (Oster, par. [0049]).

	Regarding claim 18, Examiner refers to the rejection of claim 2 above.

	Regarding claim 19, Ruchala modified teaches the radiation treatment delivery system of claim 17, wherein to modify the one or more leaf positions in the MLC the processor is to modify one or more leaf shapes corresponding to one or more leaves of the MLC (Ruchala, col. 3 ln. 38-col. 4 ln. 64, col. 12 ln. 53 - col. 14, col. 14 ln. 13-26, fig. 1, 9-10, claims 7-8 and 16).

	Regarding claim 21, Examiner refers to the rejection of claim 6 above.

	Regarding claim 22, Examiner refers to the rejections of claims 7-9 above.

	Regarding claim 23, Ruchala discloses a computer readable medium (of 62) comprising instructions that, when executed by a processor (of 62) of a radiation treatment delivery system 10, cause the processor to: detect a potential setup error in a radiation treatment delivery session, wherein the setup error corresponds to a change in a current position of a treatment target 54 relative to a prior position of the treatment target 54; and modify, by the processor, one or more planned leaf positions and one or more leaf open times of a binary multileaf collimator (MLC with leaves 50) of the radiation treatment delivery system 10 to compensate for the potential setup error, wherein to modify the one or more planned leaf positions in the MLC, the processor to: modify one or more leaf shapes corresponding to one or more leaves of the MLC to compensate for the potential setup error by changing the one or more planned MLC leaf positions during treatment to move an effective location of a treatment beam to change the treatment target orientation (method described in col. 1 ln. 44-55, col. 12 ln. 53 - col. 14 ln. 4, fig. 9-10, claims 7-8 and 16; system described in col. 3 ln. 38-col. 4 ln. 64, fig. 1; binary MLC described in col. 14 ln. 13-26, fig. 1, claims 7-8 and 16).
	Ruchala does not expressly disclose the change includes a rotation relative to the prior position of the treatment target and the computer-readable medium is non-transitory
	Oster discloses a change corresponds to multiple components of rotation of a prior position of a treatment target, to: modify a position of a radiation source of a radiation treatment delivery system to compensate for potential setup error corresponding to at least one of the multiple components of rotation relative to the prior Oster, Abstract, par. [0029]-[0036], [0049], fig. 1), wherein a computer-readable medium is non-transitory (par. [0017]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Ruchala in view of the teachings of Oster so that the change includes a rotation relative to the prior position of the treatment target and so that the computer-readable medium is non-transitory
	One would have been motivated to do so to gain an advantage recited in Oster of compensating for movement around a rotational axis (Oster, par. [0049]) and to gain an advantage of avoiding the need to manually program the processor each time the system is used.

	Regarding claim 24, Examiner refers to the rejections of claims 7-9 above.

	Regarding claim 25, Examiner refers to the rejection of claim 10 above.

	Regarding claim 27, Ruchala modified teaches the non-transitory computer readable medium of claim 23, wherein the prior position is identified in a pre-treatment planning image and wherein the current position is identified in a patient setup image (Ruchala, col. 8 ln. 43-col. 9 ln. 12).

Claims 11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruchala in view of Oster as applied to claims 1 and 23 above, and further in view of Dempsey (US 2005/0197564 A1).

Regarding claim 11, Ruchala modified teaches the method of claim 1, but does not expressly disclose a treatment couch of the radiation treatment delivery system is stationary during the modifying of the one or more planned leaf positions of the MLC.
Dempsey discloses a treatment couch of a radiation treatment delivery system (system for IMRT comprising an MLC) is stationary during modifying of the one or more planned leaf positions of the MLC (par. [0069]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ruchala in view of the teachings of Dempsey so that a treatment couch of the radiation treatment delivery system is stationary during the modifying of the one or more planned leaf positions of the MLC.
One would have been motivated to do so to gain an advantage of avoiding providing radiation is provided where it is not needed.

	Regarding claim 26, Examiner refers to the rejection of claim 11 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884